                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 In re:      James Jones                             ) Case Number: 19-14413
                                                     ) Chapter 13 Proceedings
                  Debtor.                            ) Judge Arthur I. Harris

 TRUSTEE’S OBJECTION TO DEBTOR’S MOTION TO MODIFY CHAPTER 13 PLAN

       Now comes LAUREN A. HELBLING, the duly appointed and qualified Standing Chapter
13 Trustee herein, by and through counsel, and hereby files this objection to the motion to modify
Chapter 13 plan of the Debtor(s) filed on or about October 2, 2020. In support of her objection, the
Trustee makes the following representations to the Court:

1.        The Trustee objects to the Debtor’s motion for the following reasons:

       a.     The proposed plan does not address the funding deficiency that is the basis for the
Trustee’s pending motion to dismiss the Debtor’s case.

2.     The Trustee reserves the right to amend and/or supplement her objection, should additional
information be provided.

       WHEREFORE your Trustee, being a proper party in interest, hereby moves this Honorable
Court to sustain her objection and deny the motion of the Debtor(s) for the reasons cited.



                                                /S/ Philip D. Lamos
                                                PHILIP D. LAMOS (#0066844)
                                                Attorney for Lauren A. Helbling, Chapter 13 Trustee
                                                200 Public Square, Suite 3860
                                                Cleveland OH 44114-2321
                                                Phone: (216) 621-4268 Fax: (216) 621-4806
                                                ch13trustee@ch13cleve.com




 19-14413-aih        Doc 34     FILED 10/27/20      ENTERED 10/27/20 18:14:34         Page 1 of 2
                                 CERTIFICATE OF SERVICE

I certify that on October 27, 2020, a true and correct copy of the Trustee’s Objection to Motion to
Modify Chapter 13 Plan was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:

       Eric Ashman, on behalf of James Jones, Debtor at EricA@amourgis.com

And by regular U.S. mail, postage prepaid, on:

       James Jones, Debtor at 19015 Van Aken Blvd., #514, Shaker Heights, Ohio 44122


                                          /S/ Philip D. Lamos
                                          PHILIP D. LAMOS (#0066844)
                                          Attorney for Lauren A. Helbling, Chapter 13 Trustee
                                          200 Public Square, Suite 3860
                                          Cleveland OH 44114-2321
                                          Phone: (216) 621-4268 Fax: (216) 621-4806
                                          ch13trustee@ch13cleve.com

PL:kb
10/27/20




 19-14413-aih      Doc 34    FILED 10/27/20      ENTERED 10/27/20 18:14:34          Page 2 of 2
